UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6977


JEROME JULIUS BROWN, SR.,

                Plaintiff - Appellant,

          v.

SHERIFF ADGERSON,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:12-cv-01160-BEL)


Submitted:   August 29, 2012             Decided:   September 11, 2012


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerome Julius Brown, Sr. appeals the district court’s

order   dismissing   his   civil      complaint.     We   have    reviewed      the

record and find no reversible error.           Accordingly, we affirm for

the   reasons   stated     by   the    district    court.        See    Brown    v.

Adgerson, No. 1:12-cv-01160-BEL (D. Md. filed Apr. 26, 2012;

entered Apr. 27, 2012).          We deny Brown’s pending motion.                 We

dispense   with   oral     argument      because    the     facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2